Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered May 2, 1984, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Having failed to raise any objections to the adequacy of his plea allocution in the court of first instance, the defendant failed to preserve this claim for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the plea was knowingly and voluntarily entered with a full understanding of its consequences (see, People v Harris, 61 NY2d 9).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved or without merit. Mangano, J. P., Gibbons, Brown and Kooper, JJ., concur.